Citation Nr: 0123084	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back syndrome.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from June 1968 to March 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO) that determined that new and 
material evidence to reopen the veteran's claim for service 
connection for low back syndrome had not been submitted.  The 
claim for service connection for a low back disorder had been 
most recently denied by a Board decision of February 1994.  

In November 1998, pursuant to the veteran's request in August 
1998, a hearing at the RO before a local hearing officer was 
held.  Additionally, pursuant to the veteran's request in 
March 1999, on November 15, 2000, a hearing was held at the 
RO before the undersigned, who is a Member of the Board who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
Transcripts of the hearings are in the file.

By decision of the Board in January 2001, it was determined 
that new and material evidence had not been presented to 
reopen a claim for entitlement to service connection for a 
low back disability and the claim was denied.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the appeal was pending, the 
veteran's representative and the Office of General Counsel 
for VA filed a Joint Motion requesting that the Court vacate 
the decision by the Board and remand the case for additional 
development of the evidence and readjudication of the claim.  
The Court granted the joint motion in April 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court. 


REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) was signed by the President on November 9, 2000.  
The Act made several changes to Chapter 51 of Title 38, 
United States Code.  Perhaps most significantly, it added a 
new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These provisions are also for 
consideration on remand.

In this case, the veteran was provided a Statement of the 
Case and Supplemental Statements of the Case that addressed 
the issue of reopened claims and provided laws and 
regulations regarding new and material evidence.  However, 
giving consideration to the Joint Motion, it is possible that 
the veteran may not have been fully informed of the 
requirements of the claim advanced and, as a result, he may 
have been denied the opportunity to submit all applicable 
evidence or formulate appropriate argument on appeal to the 
Board.  This case is being Remanded to ensure that the notice 
and other development actions required by the VCAA have been 
attempted or completed.  On Remand, the RO must assure that 
the provisions of the new Act are complied with to the extent 
they apply to the instant issue.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001), 
and the new regulations are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for service 
connection for low back syndrome.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of his claim. 

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a low back syndrome prior 
to, during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of the evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.   To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

The RO should contact the veteran in 
regards to obtaining an employment 
physical as noted by the veteran at the 
November 2000 Board hearing as well as 
records regarding chest surgery performed 
approximately two years after the 
veteran's discharge from service.  
Additionally, any VA medical records 
available should be obtained, to the 
extent not already on file.

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for low 
back syndrome, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If new 
and material evidence is not found to 
have been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

In the event that new and material 
evidence is found to have been submitted 
to reopen the claim, then the RO should 
provide the veteran with an appropriate 
VA examination.  The examiner should 
provide the following medical opinion as 
to whether it is at least as likely as 
not that any current back disability had 
its onset in or was otherwise 
etiologically related to service.  As 
part of this, it should be noted whether 
it is at least as likely as not that a 
preexisting back disability underwent an 
increase in severity in service beyond 
the natural progression of the 
disability.  The RO should then 
adjudicate the merits of the veteran's 
reopened claim for service connection, 
based on all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


